Judgment, Supreme Court, New York County (James Leff, J.), rendered May 23, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him as a predicate felon to an indeterminate term of imprisonment of 6 to 12 years, and to 30 days, respectively, to be served concurrently, unanimously affirmed.
The court’s denial of an in limine request by the defense to prohibit the arresting officer from testifying as to the defendant’s possession of prerecorded "buy money” from another uncharged sale and the subsequent brief testimony thereto, did not in these circumstances constitute reversible error. Defendant was charged with both the sale of and possession with the intent to sell illegal drugs. This proof was therefore relevant to the intent issue on the possession charge, of which defendant was acquitted (People v Alvino, 71 NY2d 233, 242, 248). Concur — Carro, J. P., Rosenberger, Kupferman, Kassal and Smith, JJ.